DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/10/2021 has been entered.

Reasons for Allowance
Claims 1-5 are allowed.
The following is an examiner’s statement of reasons for allowance: 
First, “wherein in the dispersion of metal-containing particles, the metal and/or metal compound is dispersed in the solvent in the form of particles” is interpreted to refer to the metal and/or metal compound being in the form of dispersed particles and not to particles of metal-supported material.  This is consistent with Figures 1(A) and 1(B) and with the description in the specification as Figure 1(A) showing particles of palladium oxide supported on the surface of the metal-supported material and Figure 1(B) showing particles of palladium oxide in 
The closest prior art namely Morita et al (JP 58005304) and Eastham (6,984,668) fail to anticipate or reasonably render obvious the cumulative limitations of Claim 1 with particular attention to the feature requiring “contacting the metal supported material with a polymeric protective agent showing affinity for the metal and/or metal compound in a solvent, wherein in the dispersion of metal-containing particles, the metal and/or metal compound is dispersed in the solvent in the form of particles” and “an atmosphere when contacting the metal-supported material with the polymeric protective agent in the solvent is a hydrogen gas atmosphere with a gauge pressure of hydrogen of 0.01 to 5 MPa.”
The prior art does not depict, anticipate, or render obvious such a feature and the person of ordinary skill in the art would not have found such a feature obvious to achieve.
The closest prior art includes:
	Morita et al (JP 58005304) discloses a method for production of hydrogenated polymer by hydrogenating a diene polymer with the aid of a hydrogenation catalyst comprising a noble metal colloid in methanol (see Abstract).  Morita further discloses the noble metal colloid formed by dissolving a palladium chloride or chloroplatinic acid in methanol, adding an alkali metal methoxide, and a polar group-containing high-molecular compound (e.g. polyvinyl pyrrolidone) serving as a protective colloid (i.e. a polymeric protective agent showing affinity to the metal compound) to reduce the noble metal compound to the metal (see Abstract).  Morita does not disclose a method comprising adding a polymeric 
Eastham broadly discloses metal-compound catalyzed process where a polymeric dispersant is added a liquid reaction medium to stabilize a colloidal suspension of metal or metal compound within the reaction medium from settling on the wall or coagulating to improve recovery of the metal (see Col 2, Ln 44-61).  Eastman does not disclose a method for hydrogenating a conjugated diene-based polymer in a solvent in the presence of a dispersion of metal-containing particles.  Eastham does not disclose contacting a metal-supported material with a polymeric protective agent to obtain a dispersion of the metal or an atmosphere when contacting the metal-supported material with the polymeric protective agent in the solvent is a hydrogen gas atmosphere with a gauge pressure of hydrogen of 0.01 to 5 MPa.  Furthermore, there is no reason to modify Eastham to contacting the metal-supported material with the polymeric protective agent in the solvent is a hydrogen gas atmosphere with a gauge pressure of hydrogen of 0.01 to 5 MPa as required in Claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL FORREST whose telephone number is (571)270-5833. The examiner can normally be reached Monday-Friday (10AM-6PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally A Merkling can be reached on (571)272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL FORREST/Examiner, Art Unit 1738                                                                                                                                                                                                        12/16/2021

/Colin W. Slifka/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        12/16/2021